Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 1 of 22 Page|D# 1

UNITED S'I`A"I`ES Dl`STRlCT C.OURT
EASTERN DISTRICT OF VIRGINIA
(Norfolk Division)

TOM ENDRES and LATONYA FIELI)S,
on behalf of themselves and others
similarly situated,

Plaintift`s,

v. Case No.
JACKSON HEWITT, INC.,

JACKSON HEWITT TAX SERV]CE INC.,
and TAX SERVICES OF AMERICA, INC.

\-_/\-'/WW\¢/\*/\-,/\-./\-»/\-/\_/\-/\-»/

Defendants.

CLASS ACTION COMPLAINT

Plaintifl"s Tom Endres and Latonya l~`ields, on behalf of themselves and others similarly
situated, for their Complaint against defendants Jackson Hewitt, inc., Jackson Hewitt Tax
Service Inc., and Tax Services of America, lnc. (collectively, “Jackson Hewitt”), allege as
t`ollovvs:

NA"I`URE OF THE CASE

l. 'l`his is an antitrust class action brought by and on behalf of individuals who work
or have Worked for Jackson Hewitt, a tax preparation sewices company and franchisor, for
unlawfuin conspiring to suppress the Wages of its employees through agreements with its
franchisees not to compete for workers in violation ot` Seetion l of the Sheinian Act. lackson
liewitt orchestrated and enforced this conspiracy at least in part through an explicit contractual
prohibition (“No-Poaeh Clause”) contained in standard lackson Hewitt franchise agreements that
severely limited Plaintiii"s’ and Class inembers" job mobility and served to significantly suppress

their compensation

lr1584638.l

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 2 of 22 Page|D# 2

JURISDICTION AND VENUE

2. Plaintiffs Tom Endres and Latonya Fields bring this action to obtain injunctive
relief and recover damages, including treble damages, costs of suit, and reasonable attorneys"
fees, arising from Defendants’ violations of Section i of the Sherman Act, 15 U.S.C. § 1.

3. T he Couit has subject matter jurisdiction under Sections 4 and 16 of the Clayton
Act (15 U.S.C. §§ 15 and 26), and 28 U.S.C. §§ 1331 and 1337.

4. Ali Jackson Hewitt defendants conduct business in this District and thus are
Subject to personal jurisdiction in this Couit.

5. Venue is proper in this District under Section 12 of the Clayton Act, 15 U.S.C. §
22, as well as 28 U.S.C. § 1391, because a substantiai part ofthe events or omissions giving rise
to Plaintiffs’ claims alieged herein occurred in this District, a substantial portion of the affected
interstate trade and commerce was carried out in this District, and Defendants reside in, can be
found in, and/or transact business in this District.

THE PARTIES

6. Plaintitf Tom Endres is a citizen of Illinois who resides in l\/laquon, Iliinois.
Plaintiff Endres worked as a seasonal 'i`ax Preparer l at Jackson Hewitt’s Kewanee, lllinois
location from 2016 through 2018. As a result of the conspiracy described herein, Piaintiif
Endres’s compensation was suppressed during the time he worked for Jackson Hewitt.

7. Plaintifi" l,atonya Fields is a citizen of Mississippi who resides in Jackson,
Mississippi. Piaintiff Fields worked as a seasonal ’i`ax Preparer 1 at Jackson I~iewitt’s Vicksburg,
Mississippi location during 2015 through 201(). As a result of the conspiracy described herein,
Plaintiff iiieids’s compensation was suppressed during the time she worked for Jackson Hewitt.

8. Defcndant Jackson Hewitt, lnc., is a Virginia corporation with headquarters at 10
Exchange Place, 27th Fioor, Jersey City, New Jersey 07302.

2
1_1584038.1

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 3 of 22 Page|D# 3

9. Defendant Jackson Hewitt Tax Service lnc. is a Delaware corporation lt is also
headquartered at 10 Exchange Place, 27th Floor, Jersey City, New Jersey 07302.

10. Defendant 'i`ax Services of America, lnc. is a Delaware corporation lt is also
headquarteer at 10 Exchange Place, 27th Floor, lersey City, New Jersey 07302.

ll. Jackson Hewitt franchisees, as well as direct and indirect subsidiaries of
defendant Jackson Hewitt Tax Service Inc. that operate company-owned stores, have participated
as co-conspirators with Jackson Hewitt in the offenses alleged in this Complaint, and have
performed acts and made statements in furtherance of the conspiracy, or in furtherance of the
anticompetitive conduct

12. Reference to any act, deed or transaction of any corporation or limited liability
entity means that the entity engaged in the act, deed or transaction through its otiicers, directors,
agents, employees or representatives while actively engaged in the management, direction,
control, or transaction of the entity’s business or affairs

FACTUAL ALLEGATIONS

13. Throughout the Class Period, Jackson liewitt and co-conspirators employed Class
members throughout the United States.

l4. Jackson Hewitt’s conduct substantially affected interstate commerce, and caused
antitrust injury, throughout the United States.

15. Jackson Hewitt holds itself out as an, “industry leading provider of full-service
individual, federal, and state income tax preparation with offices all across the country.”

https://www.iacksonhewitt.com/careers/ (last visited Dec. 14, 2018).

 

16. Jackson Hewitt states it has been a, “trusted tax advisory for over 35 years,
helping millions of hardworking people just like you get the most out of their taxes."

https://www.iacksonhewitt.com/ (last visited Dec. 14, 2018).

 

3
1~1584633.|

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 4 of 22 Page|D# 4

17. lndividuals can make an appointment with a tax preparer at a physical office, can
access the assistance of a “tax pi'o"' remotely, and can download tax filing software via desktop
and mobile applications

18. Jackson l-lewitt provides iii-person tax preparation services at approximately
6,000 offices across the United States, including 3,000 in Walmart stores. As of 2018,
approximately 4,000 of its locations are franchise-owned while the remaining approximately
1,800 ofits U.S. offices are corporate-owned

19. Jackson liewitt boasts that it employs “over 25,000 Tax Pros who know taxes and

tax reform inside and out.” https://www.iacksonhewitt.com/ (last visited Dec. 14, 2018).

 

20. Tax preparation personnel, like personnel in any labor market, benefit when their
employers compete for their services Competition in the labor market creates leverage for
personnel, which in turn leads to higher wages and greater mobility.

21. Beginning at least by 2003 and continuing through the present, Jackson Hewitt,
along with other unnamed co-conspirators, enacted a scheme related to the recruitment of
employees and potential employees, which included policies and agreements not to solicit or
recruit without prior approval of each other’s personnel

22. 'l`he standard franchise agreement between Jackson Hewitt and its franchisees
during the Class l’eriod includes a “Restrictions on Coinpetition’7 clause that states:

During the Term and for a period of two (2) years after the earlier of (1) the

effective date of termination for any reason, or (2) expiration of this Agreement,

or (3) the date of the sale of the Franchised Businesses or a majority of its assets,

neither you nor any of your Owners may, without our prior written permission,

during the below-mentioned employees’ employment with us or our Affiliates, as

applicable, and for a period of one (l) year after they leave such employment,

solicit, recruit, or hire, for a job position entailing tax preparation, tax preparation
management or supervisory duties, or tax preparation instruction duties, within

the boundaries of any Territory, which you own or owned within the one (l) year
prior to such earlier date, any of our Affiliates’ employees whose duties with us or

l-l§l§¢l()llli.l

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 5 of 22 Page|D# 5

our Affiliates include(d) management of or over company»owned or franchised

stores, franchisee training, tax preparation software writing or debugging, tax

return processing software writing or debugging, electronic filing of tax returns,

tax return processing, processing support, tax return preparation, or tax return

preparation advice or support

23. Accordin g to Duane Mora, SVP of franchise relations & development, to “protect
existing franchisees from having their best tax preparers hired away from them...” a fee equal to
three times the annual salary of the hired employee is charged to any franchisee who hires a
Jackson Hewitt corporate or franchise employee as a “disincentive for new franchisees.” Julie
Bennett, Swi'tches cit top for Jackson Hewif!, May 23, 2017, available at
https://www.franchisetimes.com/J une~J nly-20 l T/Switches-at-top-for-J acl<son-Hewitt/.

24. The purpose and effect of this scheme was to limit and suppress mobility and
compensation for Class members

25. These agreements impeded or restricted the movement of employees between
Jackson Hewitt and its franchisees thereby suppressing competition between and among Jackson
Hewitt and its franchisees for employees The agreements unreasonably limited franchisees’
ability to solicit employees who work for Jackson l~leWitt or other fi'anchisees, reducing the pool
of experienced candidates available to them and decreasing the employment options available to
current employees Basie economic principles inform that a reduction in the pool of potential
employers tends to lower the bargaining power of employees and depress wages, especially if the
lost opportunities were superior to their current employment
Background on the Jackson Hewitt Franchise Model

26. Jackson l"lewitt was founded in 1982 by lohn Hewitt. Beginning in approximately

1986, Jackson l~lewitt began to franchise tax preparation branches

l-I$llfl()?)$,l

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 6 of 22 Page|D# 6

27. The franchise program rapidly expanded Jackson Hewitt throughout the United
States. Within eleven years of its first franchise agreement, Jackson Hewitt had more than l,900
offices in at least 37 states

28. Today, Jackson Hewitt has corporate or franchise locations in nearly every state
as well as the District of Colulnbia and generates over 3200 million in annual revenue

29. Jackson Hewitt’s major revenue sources include tax preparation fees and related
services performed at corporate-owned tax offices, franchise royalties, sales of desktop tax
preparation software, and fees from related services and products
Jackson Hewitt’s Franchise Model

30. Jackson Hewitt receives profits from its franchises primarily through charging
royalties on the franchises’ gross revenue

31. Jackson Hewitt franchises throughout the United States operate on standardized
terms pursuant to a common franchise agreement Jackson Hewitt reserves rights to compete
with the franchise locations and does not guarantee other locations will not be competitors As
such, Jackson Hewitt franchises are competitors with Jackson Hewitt and with each other.

32. As stated in Jackson Hewitt`s Foi'm Franchise Agreement (“PFA”), Jackson
Hewitt franchisees function in an cindependent contractor” relationship with Jackson Hewitt.
"l`he franchise agreement states that “no principal-agent, partnership, employment, joint venture
or fiduciary relation exists between you [Franchisee] and us [Jackson Hewitt].” ln fact, the FFA
specifically requires that franchisees hold themselves out as “independently owned and
operated.”

33. The FFA further spells out that, as between the franchisee and Jackson Hewitt,

“[y]ou [franchisee] are solely liable for any taxes levied on you, utility obligations, contractual

1-153463341

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 7 of 22 Page|D# 7

and other obligations You are not authorized to make any contract, warranty or representation,
or incur any obligation on our behalf.”

34. The FFA expressly states that Jackson Hewitt, including its corporate-owned
locations and “Affrliates” may: “engage in any and all activities that we (and they) deem
appropriate and that are not expressly prohibited under this Agreement, wherever and whenever
we (and they) desire, and whether or not such activities compete with your liranchised Business.”

35. Moreover, Jackson Hewitt’s Franchise Disclosure Document (“FDD”), which
summarizes the franchise agreement in “plain English,"’ states tliat, “your Territory will not be
entirely exclusive, and, as a result, you may face competition from other franchisees from
outlets that we own, or from other channels of distribution or competitive brands that we
control."

36. lndeed, the FDD provides that Jackson Hewitt may, “of`fer and distribute and/or
license or sublicense others to offer and distribute an online tax preparation software or service to
customers for the preparation of individual income tax returns using the name “Jackson Hewitt”
and the l\/larks or any other trademarks or service inarl<s.”

37. Further, the FFA states that if Jackson Hewitt can “secure the opportunity to
operate an Af`finity Location or National Account Location in the Territory...the Affrnity Account
or National Account does not insist, at any time, that it, we or our Affiliates operate the location
and permits us to allow our franchisees to operate at such locations, and (c) you are in
compliance with all of your obligations under this Agreement and all Collateral Agreements, we
may offer you this opportunity....” if specified conditions and procedures are not met, then “we

[.iackson Hewitt], our Af`l'iliate, another franchisee, or a third~paity we license (including the

l~lSti¢l(rflS.l

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 8 of 22 Page|D# 8

Atl"mity Account at the Aftinity Location or National Account itselt) may provide the services
and operate a jackson Hewitt Business at the Afiinity Location or national Account Location.“
38. Jackson Hewitt’s FPA states that all decisions related to employment are to be
made entirely and independently by each franchisee Further, it states that employees of the
franchisee are not employees of Jackson Hewitt:
Since you are an independent contractor, you have the sole right to control all
aspects of your relationships with your employees and prospective employees,
including all decisions regarding hiring, tiring, training, supervision, discipline,
scheduling (including if you use any scheduling modules we provide to you ) and
compensation (paying wages and withholding and paying taxes) in respect of your

employees...l\leither you, nor your manager or your employees shall be
considered or represented as our employees or agents

39. Thus, as Jackson Hewitt’s FFA and FDD make ciear, Jackson Hewitt franchise
locations do and are intended to compete with each other as well as with Jackson Hewitt
corporate-owned locations Each franchisee independently owns and operates its franchise
location(s) as such. Among other things, such franchisees possess and exercise sole and complete
decision-making authority as to all employment-related decisions, including, but not limited to,
recruitment, hiring, firing, advancement, promotion, staffing, compensation, conditions of
employment, discipline and other day~to~day management of employees The only restriction
placed on the franchisees is to not compete over the labor pool.

40. But for the conspiracy, and the conduct of Jackson Hewitt and its agents and co»
conspirators in furtherance thereof, each Jackson Hewitt franchisee would have competed with
other Jackson Hewitt franchisees and with Jackson Hewitt itself for employees and would have
engaged in competition and would have solicited and recruited employees from other Jackson

Hewitt franchisees and from Jackson Hewitt corporate-owned locations

l~l534()3tl.l

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 9 of 22 Page|D# 9

The No~l’oach Agreements between and among Competing Jackson Hewitt Locations

4}. l\lotwithstanding the FFA’s definition of the franchisor~l'“ranchisee relationship,
}ackson Hewitt and its franchises have agreed not to compete with respect to recruitment and
other aspects of competition with respect to the soliciting and recruiting of employees

42. Specifically, since at least 2003, Jackson Hewitt’s franchise agreement, which
franchisees are required to sign, included a clause prohibiting any Jackson Hewitt franchise from
hiring any employees of.lackson l~lewitt, including its corporate-owned tax offices, or employees
of other Jackson Hewitt franchises This clause (the “No~Poach Clause”) provides:

During the Terin and for a period of two (2) years. .. neither you nor any of your

Owners may, without our prior written permission solicit, recruit, or

hire....any of our or our Afliliates’ employees whose duties with us or our

Aftiliates include(d) management of or over company-owned or franchised

stores. . .electronic filing of tax returns, tax return processing, processing supportg
tax return preparation, or tax return preparation advice or support

43. I\/Ioreover, from approximately 2()l5 until July 20l8, the FFA included a
“Recruiting Fee” in connection with the No~Poach Clause. As described in the FDD, the fee was
“300% of the annual salary of person recruited or hired.” ln “plain English,” this fee is
applicable:

Only if you recruit or hire any person then employed, or who was employed

within the immediately preceding 24 months by us, any of our Affiliates, or a

Jackson Hewitt franchise owner, or any of our or our Affiliates’ officers or

directors

44_ The anti-poaching scheme was between and among separate economic actors
pursuing separate economic interests such that the agreement deprives the marketplace generally

and the Class members specifically of the benefits of independent centers of decision~making as

well as the benefits of free and open competition

1~1584()38.1

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 10 of 22 Page|D# 10

45. The No-Poach Clause was not intended or limited to simply protecting Jackson
l'lewitt’s investment in training its employees at corporate-owned offices After all, the franchise
offices7 employees were required to meet the same training requirements

46. 'I` he only purpose of the no~poaching restriction was to restrict competition for
employees in the market and artificially suppress wages among competing films in a highly
specialized sector.

Employee Recruitlnent, l~liring, and Training

47. As the second largest provider of tax preparation services in the United States,
Jackson Hewitt and its franchisees have a critical need for workers trained not only in tax
preparation and assistance but also in Jackson Hewitt’s System.

48. Jackson Hewitt boasts over 25,000 “trained Tax Pros.”

49. Due to the seasonal nature of tax preparation, jackson Hewitt and its franchisees
must recruit and hire a large number of new or returning employees every year.

50. As Jackson Hewitt highlights in its job postings, “[wle recognize and appreciate
that our team members are our single greatest competitive advantage.” See, e.g.,
https://usr55.dayforcehcm.com/CandidatePortal/en-US/jhewitt/Posting/View/1 4242 (last
accessed Dec. lS, 2018).

51. As Jackson Hewitt recognizes in its job postings, the regular need each tax season
for qualified tax preparation workers would otherwise lead to healthy competition between
Jackson Hewitt, its franchise locations and other companies providing tax preparation services
and thus, higher wages, benefits compensation and other terms of employment Instead, as part
of its efforts to keep its “single greatest competitive advantage,” Jackson Hewitt conspired with

its franchisees and other co-conspirators to restrict employee mobility and competition in the

l()

l-1584()38.l

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 11 of 22 Page|D# 11

market, with the purpose and effect of reducing and restricting mobility and limiting and
reducing wages benefits compensation and other terms ofemployment.
Required Training Specit"ic to Employnient at Jackson Hewitt and Its Franchises

52. Each Jackson Hewitt tax professional must invest dozens of hours to complete
Jackson Hewitt specific educational requirements before even being considered for employment
at Jackson Hewitt or its franchises unless he or she passes a test to demonstrate equivalent
knowledge Completing those requirements provides no guarantee of employment

53. To meet the need for the large number of tax professionals required to staff the
company’s many corporate and franchise office locations Jackson Hewitt established the
“.lackson Hewitt Basic Tax Preparation Course” to provide introductory income tax courses to
individuals with no background in tax return services as well as supplemental courses for more
experienced tax professionals Today, the L°Jackson Hewitt Basic Tax l’reparation Course"’
provides approximately 70 hours of instruction relating to tax forms Classes are typically held at
local Jackson Hewitt offices with additional sessions provided online.

54. To apply for a job with Jackson Hewitt or one of its franchises a prospective
employee must either take the “l ackson Hewitt Basic Tax Preparation Course” or pass a test to
demonstrate equivalent knowledge The course requirement is not considered training, as
Jackson Hewitt will not even consider an application until a prospective employee fulfills the
course requirement or passes an equivalent knowledge test. Rather, completion of the course is a
prerequisite to being considered for employmentl

55. lnstead, Jackson l~lewitt’s marketing materials advertise that the “J`ackson Hewitt

Basic 'l`ax Preparation Course"' helps individuals “learn a valuable skill set” and “start a

l l
i_153463s.1

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 12 of 22 Page|D# 12

rewarding, fulfilling career as a tax preparer.” Completion of the course does not guarantee
employment at Jackson Hewitt.

56. Upon successful completion, Jackson Hewitt Basic Tax Preparation Course
students receive a Jackson Hewitt Certification. 'l`his Certifrcation is a prerequisite for most if not
all tax preparation jobs at Jackson Hewitt corporate or franchise locations

57. In addition, seasonal tax preparation workers may be required to complete
additional training before they can be considered for rehire in a subsequent tax season.

58. The Jackson Hewitt specific education requirements are the primary qualifications
for open tax professional positions at corporate-owned and franchise offices

59. Due to the hundreds of hours invested in Jackson Hewitt specific training, tax
professionals at Jackson Hewitt corporate-owned and franchise locations are uniquely suited to
working at Jackson Hewitt or one of its franchise locations and thus should generally be highly
mobile between Jackson Hewitt corporate and franchise offices

60. ln the absence of Jackson Hewitt’s anticompetitive conduct, competition between
and among Defendants and co-conspirators for Jackson Hewitt trained workers in the highly
specialized and technical tax preparation services industry, particularly within the Jackson Hewitt
system, would be robust and would have increased and enhanced the workers’ compensation and
mobility.

The Jackson Hewitt System

61. In addition to the specialized training for tax preparers, management~level

employees must complete further Spccialized training on the Jackson Hewitt System for

establishing and operating tax return preparation businesses and performing related services

l2
1~1534633.1

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 13 of 22 Page|D# 13

According to its FDD, the Jackson Hewitt System is provided to “introduce you to Jackson
Hewitt Tax Service business."'

62. Both corporate»owned and franchise offices and their employees must operate
according to the Jackson Hewitt System.

63. To ensure familiarity and compliance with the distinctive Jackson Hewitt System,
franchisees or a management-level employee if the franchisee does not actively manage the
business must attend training on the System before their first tax season. Undcr the FFA, the
franchisee is responsible for the travel expenses room and board, any fees Jackson Hewitt may
impose, and wages for the training These initial and other ongoing trainings cover topics
including, franchisor/franchisee commitments financial products compliance, client experience,
and the Jackson Hewitt service model.

64. As a result of the Jackson Hewitt specific training, education, and qualification
requirements including on Jackson Hewitt’s proprietary processes procedures methods and
software, like Jackson l~lewitt’s Basic Tax l)reparation Course, employment with a non-Jackson
Hewitt tax preparation company or business is not a reasonable and/or complete substitute for the
employees of Jackson Hewitt and its franchises

The Purpose and Effect of this Seheme was to Restriet Mobility and Suppress
Compensation

Restricted and Reducea’ Mobr'liry

65. Jackson Hewitt’s anticompetitive scheme has restricted and reduced mobility
between Jackson Hewitt corporate-owned and franchise locations
66. The Jackson Hewitt website provides information about more than 25,000 tax

professionals working at corporate-owned or franchise offices Tax professionals with differing

13

l-] 584()38.§

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 14 of 22 Page|D# 14

degrees of seniority and training carry different titles including 'l`ax l’reparer l, Tax Prepai'er Il,
and "l`ax Preparer lll.

67. ’l`hese agreements and policies eliminate incentives and abilities of franchisees
and corporate-owned offices to compete for employees

68. 'l`he scheme restricted employees’ mobility by decreasing the pool of potential
employers and eliminating competitionl This in turn, has led to suppressed wages compensation
and other benefits compounded over the long term of the conspiracy

69. The anticompetitive agreement and its harmful effects were not limited to tax
professionals but extended to managers and other tax employees ofJackson Hewitt.

Suppressed Cr)mpensation

70. Jackson Hewitt and franchisee employees have roles in tax preparation, customer
service, and administrative or management positions For each of these roles employees at
Jackson Hewitt and its franchises are paid below the national salary for similar job titles

7l. For example, when estimating the annual expenses for a franchises Jackson
Hewitt’s FDD estimates the cost of a tax return preparer at $8.50 per hour, while the Bureau of
Labor Statistics (“BLS”) hourly mean wage for a tax preparer is 322.67 per hour. Similarly,
according to Duana Mora, SVP of franchise relations & development, the “average corporate tax
preparer is making $14 to 320 an hour, including bonuses.” Julie Bennett, Swr'fclies ar topjor
Jackson Hewiti, May 23, 2017, available at littps://www.franchisetiines.com/June~.luly~
201 7/Switches-at-top-for-Jackson-Hewitt/.

72. But for the conspii'acy, employee compensation at Jackson Hewitt corporate-

owned and franchise offices would be significantly highcr.

14
i-isai(ea.r

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 15 of 22 Page|D# 15

lllegality and Anticoinpetitive H arm of Franchise No~Poach Agreements
TB. On or about July 9, 20l 8, the Attorneys General of lO states and of the District of
Columbia announced an investigation into the anticompetitive hiring and recruiting practices and
procedures used by several large franchise eompanies, and stated that:
[W]e are concerned about the use of No Poach Agreements among franchisees
and the harmful impact that such agreements may have on employees in our
States and our state economics generally By limiting potential job opportunities7
these agreements may restrict employees’ ability to improve their earning
potential and the economic security of their families These provisions also
deprive other franchisees of the opportunity to benefit from the skills of workers
covered by a No Poach Agreemcnt whom they would otherwise Wish to liire.

When taken in the aggregate and replicated across our States, the economic
consequences of these restrictions may be significant

74. Within weeks of the announcement of the States’ investigation, Jackson Hewitt
released its updated FDD. The updated disclosures eliminated the express fee of three (3) times
the annual salary of an existing franchise or corporate employee, however, Jackson Hewitt did
not eliminate the No-Poach Clause in its FFA.

75. Further, Jackson Hewitt has not agreed to end its practice of including and
enforcing No-Poacli Clausc in franchise contracts

CO~CONSP]RATORS AND AGENTS

76. The anticompetitive and unlawful acts alleged against Jackson Hewitt Were
autliorized, ordered or performed by Jackson Hewitt and its respective directors, ofticers, agents,
empioyees, or representatives, while actively engaged in the management, direction, or control of
Jackson Hewitt’s businesses or affairs

77. Individuals and/or entities not named as defendants herein may have participated
as co-conspirators in the violations alieged herein and may have performed acts and made

St'atements in furtherance thereof

15
:-issqrns.i

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 16 of 22 Page|D# 16

78. Eaeh Defendant acted as the principal, agent, or joint venturer of, or for other
Defendants with respect to the acts, violations, and common course of conduct alleged herein
The agency relationships formed among the Defendants with respect to the acts, violations, and
common course of conduct alleged herein were consensually formed between the Jackson Hewitt
principals and agents

79. Accordingly, Jackson Hewitt’s principals are liable for the acts of their agents
Lil<ewise, the Jackson Hewitt agents are liable for the acts of their principals conducted by the
agents within the scope of their explicit, implied or apparent authorityl

CLASS ACTION ALLEGATIONS

80. l’laintiffs brings this action on behalf of themselves and all others similarly
situated (“the Class”) under Federai Rule of Civil Procedure 23(a), (b)(Z), and (b)(B). The Class
is defined as follows:

All persons who worked at any Jackson Hewitt tax office in the United States,

whether owned and operated by Jackson Hewitt or by a franchisee, at any time
between 2003 and the present

Excluded from the Class are senior executives and personnel in the human resources and
recruiting departments of Jackson Hewitt or co-conspirators and their wholly-owned
subsidiaries, as well as personnel hired outside of the United States to work outside of the United
States.

Sl. Based on the nature of commerce involved, as well as the scope and duration of
the conspiracy, there are thousands of Class members geographically dispersed across the United
States. 'l`herefore, joinder of all members of the Class is impracticable

82. The questions of law or fact common to the Class include, but are not limited to:

(a) whether the agreement violated the Sherman Act;

l6
l. i 534<>33.1

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 17 of 22 Page|D# 17

(b) whether the scheme and No Poach Clause, or any one ofthem, constitute a
per se violation of the Sherman Act',

(c) whether the scheme and associated agreements restrained trade,
commerce, or competition for labor;

(d) whether Plaintii"fs and the Class suffered antitrust injury or were
threatened with injury; and

(e) the type and measure of damages suffered by Plaintiffs and the Class.

83. These and other questions of law and fact common to the Class predominate over
any questions affecting only individual Class members

84. Plaintiffs’ claims arc typical of the claims of the Class.

85. Plaintiffs will fairly and adequately represent the interests of the Class and have
no conflict with the interests of the Class.

86. Plaintiffs have retained competent counsel experienced in antitrust litigation to
represent himself and the Class.

87. Jackson Hewitt and the co~eonspirators have acted on grounds generally
applicable to the Class, thereby making final injunctive relief appropriate with respect to the
Class.

88. A class action is superior to alternative means of adjudicating this controversy
because it will eliminate repetitive litigation and because prosecuting separate actions by
individual Class members would create the risk of inconsistent or varying adjudications,
establishing incompatible standards of conduct for Jackson Hewitt.

ANTlCOMPETI'l`lVE EFFECTS

89. The anticompetitive agreement by and between Jackson Hewitt and its franchisees
reduced competition for labor. Jackson Hewitt and the co-conspirators entered into, implemented
and policed these agreements with knowledge of the overall conspiracy, and did so with the

17

l-l584()38.i

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 18 of 22 Page|D# 18

intent and effect of lixing, retraining and stabilizing the compensation paid to its personnel at
artificially low levels

90. The harm not only reached individuals who sought to change their employment
from one franchise or corporate office location to anothcr, but also extended to those who had no
intention of changing from one franchise or corporate office location to another, due to, inter
a!ta, the companies’ efforts to maintain internal equity in their compensation structures as well
as the reduction of transparency.

91. While the scheme constitutes a per se violation of the Shennan Act, Jackson
Hewitt and unnamed co~eonspirators also exploited their collective market power in the relevant
market, which is the labor market for tax professionals and managers at Jackson I~Iewitt, as
defined herein, in the United States.

92. Through the conspiracy, Jackson Hewitt exercised and maintained this power, and
in fact suppressed wages, benefits and other aspects of pay by eliminating competition

93. The scheme and the conduct of Jackson Hewitt and its co-conspirators in
furtherance thereof did not have, and were not intended to have, procompetitive effects

94. Altematively, Jackson Hewitt is liable under a “quick look” analysis where one
with even a rudimentary understanding of economics could conclude that the No Poach
agreements would have an anticompetitive effect on Class members and markets

95. Alternatively, any procompetitive effects from the scheme and/or the conduct of
Jackson Hewitt and its co-conspirators in furtherance thereof were and are outweighed by the
anticompetitive harm alleged herein, including but not limited to restricting employee mobility

and suppressing wages benefits and other aspects of pay.

lS
1-1534033.1

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 19 of 22 Page|D# 19

EQUlTABLE TOLLlNG AND STATUTE OF Lll\/llTATlONS

96. While Plaintiffs had knowledge of aspects of Jackson l“lewitt’s and industry
recruiting practices Plaintiffs had neither actual nor constructive knowledge of Jackson Hewitt’s
unlawful conspiracy Nor did Plaintiffs have any reason to suspect that Jackson Hewitt was
illegally acting in concert to suppress wages and the labor market At no point did jackson
Hewitt inform Plaintiff`s that its compensation Was not competitive but was instead suppressed by
Jackson Hewitt’s anticompetitive agreements Plaintif`fs therefore did not know of, did not
discover, and could not have discovered through reasonable diligence, the existence of the
conspiracy outlined in the foregoing allegations

97. Conspiracies, by their nature, must be concealed rl`o keep the scheme hidden from
employees and prospective employees Jackson Hewitt and its co-conspirators did not publicize
the No-Poach Clause. Jackson Hewitt also did not inform employees of the scheme between
Jackson Hewitt and its franchises at anytime

98. Jackson Hewitt concealed the conspiracy by giving false and pretextual
explanations for hiring and compensation decisions including that the decisions were based on
merit, the operation of free and open competition, and other considerations

99. As a result of Jackson Hewitt’s and its co-conspirators’ successful efforts to
conceal the fact and scope of the conspiracy, the running of any applicable statute of limitations
has been tolled with respect to Plaintiffs" claims concerning Jackson Hewitt’s conspiracy on
behalf of the Class

COUNT I: VI()LA"I`IONS OF SECTIONS 1 AND
3 OF 'I`HE SHERMAN ACT, 15 U.S.C. §§ 1, 3

l00. Plaintiffs incorporate each allegation above as if set forth lierein.

l9

l-1584t)38.l

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 20 of 22 Page|D# 20

l(}l. Beginning no later than 2003 and continuing through the present, Jackson Hewitt
entered into and engaged in unlawful agreements in restraint of trade and commerce, in violation
of Sections l and 3 ofthe Sherman Act, l5 U.S.C. §§ l, 3.

l02. Jackson llewitt’s agreements have included concerted actions and undertakings
among themselves and their co-conspirators with the purpose and effect of: (a) fixing, reducing
and stabilizing the wages benefits and other aspects of compensation of Plaintiffs and the Class
at artificially low levels and (b) eliminating, to a substantial degree, competition among Jackson
Hewitt for labor.

103. As a direct and proximate result of Jackson Hewitt’s combinations and contracts
to restrain trade and eliminate competition for labor, members of the Class have suffered injury
and have been deprived of the benefits of free and fair competition on the merits

lO4. The unlawful agreements among Jackson Hewitt and their co-conspirators have
had the following effects among others:

(a) competition among Jackson Hewitt for labor has been suppressed,
restrained, and eliminated; and

(b) Plaintiffs and Class members have received lower compensation from
Jackson Hewitt than they otherwise would have received in the absence of
the anticompetitive agreement and, as a result, have been injured in their
property and have suffered damages in an amount subject to proof at trial.

105. The acts done by each Defendant as part of, and in furtherance of, their contracts
combinations and/or conspiracies were authorized, ordered, or committed by their respective
officers directors agents employees or representatives while actively engaged in the
management of each Defendant’s affairs

106. Jackson Hewitt’s contracts combinations and/or conspiracies are per se

violations ofSeetions l and 3 of the Sherman Act.

20
1-1534(>33.1

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 21 of 22 Page|D# 21

107. Accordingly, Plaintifl"s and Class members are entitled to three times their
damages caused by Jackson Hewitt’s violations of Sections l and 3 of the Sherinan Act, as well
as the costs of bringing suit, reasonable attorneys’ fees and a permanent injunction prohibiting
Jackson Hewitt from ever again entering into similar agreements in violation of the antitrust
laws

DEMAND FOR JURY TR}AL

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintift`s, on behalf of
themselves and the Class demand a jury trial as to all issues triable by a jury.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs request that the Court enter judgment on their behalf and that of
the Class by adjudging and decreeingthat:

(a) This action may be maintained as a class actioii, with Plaintiffs as the
designated Class representative and his counsel as Class counsel;

(b) Jackson Hewitt engaged in a trust, contract, combination, or conspiracy in
violation of Sections l and 3 of the Sherman Act, and that Plaintiffs and the Class have been
damaged and injured in their business and property as a result of this violation;

(c) The alleged combinations and conspiracy are per se violations of the
Sherman Act;

(d) Jackson Hewitt is enjoined from attempting to enter iiito, entering into,
maintaining, or enforcing any no-poach agreement, or other illegal anticompetitive agreement or
understanding, as alleged herein;

(e) Judginent be entered for Plaintiffs and Class members and against
Jackson Hewitt, for three times the amount of damages sustained by Plaintit`fs and the Class as
allowed by law;

(t) Plaintiffs and the Class recover pre-judgment and post-judgment interest
as permitted by law;

(g) Plaintiffs and the Class recover their costs of suit, including attorneys’
fees as provided by law; and

(h) Plaintiffs and the Class are entitled to such other and further relief as is
just and proper under the circumstances

21
i-issaess.i

Case 2:19-cv-00037-HC|\/|-LRL Document 1 Filed 01/18/19 Page 22 of 22 Page|D# 22

Dated: January 18, 2019 Respectfully submitted,

/s/

Conrad l\/l. Shumadine

VSB #4325

Counsel for l)laintit`f

Willcox & Savage, P.C.

440 Montieello Avenue, Suite 2200
Norfolk, VA 23510

Telephone: (757) 628-5500

liax: (7’57) 628»5566
cshumadine(chilsav.com

HARTLEY LLP

Jason S. Hartley

500 West C Street, Suite 1750
San Diego, California 92101
(619) 400»5822
hartley@hartleyllp.coin

PAUL LLP

Richard M. Paul ill

Ashlea Schwarz

Laura C. Fellows

60l Walnut Street, Suite 300
Kansas City, l\/Iissouri 64106
(816) 984-8100
Ricl<@PaulLLP.com
Ashlea@PaulLLP.com
Laura@PaulLLP.com

Coimseljor Plai'nn_'f]s

22
i_; 534633.1

